Citation Nr: 0327618	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a lumbosacral 
strain.  

4.  Entitlement to service connection for residuals of 
exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to June 
1967.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania which denied entitlement to 
service connection for PTSD, hearing loss, lumbosacral strain 
and residuals of exposure to Agent Orange.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in June 2003.  The purpose of the remand was to obtain 
additional service medical records and to allow the RO to 
consider additional evidence submitted after the statement of 
the case was issued to the veteran.  The Board is satisfied 
as to compliance with its instructions from the prior remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

In November 1995 the RO denied service connection for PTSD.  
The veteran was notified his claim was denied by the RO in a 
letter dated in November 1995.  The veteran did not submit a 
timely notice of disagreement with that rating decision.  
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2002).  
The November 1995 rating decision denying service connection 
for PTSD became final.  38 C.F.R. § 20.1103 (2002).  
Subsequently, the veteran applied to reopen his claim for 
service connection for PTSD.  

The RO in the February 2003 rating decision reopened the 
veteran's claim for service connection for PTSD.  Regardless 
of the RO's disposition of the claim, the Board is without 
jurisdiction to consider the substantive merits of the claims 
in the absence of a finding that new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  For that reason the Board has first 
addressed the issue of whether new and material evidence has 
been presented to reopen the claim for service connection for 
PTSD.  

The issues of service connection for PTSD and hearing loss 
are the subject of the remand portion of this decision.  




FINDINGS OF FACT

1.  An unappealed RO decision in November 1995 denied service 
connection for PTSD.  

2.  The additional evidence received since the November 1995 
rating decision is so significant that it must be considered 
in order to fairly consider the merits of the claim.  

3.  The service and post-service medical records show no low 
back disability, to include a lumbosacral strain; the 
veteran's claimed low back disability is not causally linked 
to any incident of service.

4.  There is no competent evidence of a disease or injury 
that has been associated with herbicide exposure, to include 
Agent Orange, or any residuals of such exposure.  


CONCLUSIONS OF LAW

1.  The November 1995 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.1103 (1994).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).   

3.  Service connection for a claimed lumbosacral strain is 
not warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2003).  

4.  Service connection for claimed residuals of exposure to 
Agent Orange is not warranted.  38 U.S.C.A. § 1110, 1112, 
1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002), or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The veteran filed the claims that are the subject of this 
appeal prior to the enactment of the VCAA.  Accordingly, 
VCAA and its implementing regulations relating to the duties 
to notify and assist are applicable.  The implementing 
regulations also redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(c).  The provisions of 38 C.F.R. § 3.156 
were changed only for claims filed on or after August 29, 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156 (2002).  The veteran's claim was filed prior 
to August 29, 2001; consequently, the version of § 3.156 in 
effect before August 29, 2001 applies.  

As to the redefined duties applicable here, first, VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103.  A review of the claims folder reveals the RO 
informed the veteran of the passage and provisions of the 
VCAA in a letter from the RO to the veteran in August 2001.  
In the letter the RO also explained what evidence was needed 
to support the veteran's claims.  

On his application the veteran did not list any post service 
treatment for claimed residuals of Agent Orange exposure or a 
low back disability.  

In June 2003 the RO wrote the veteran a letter and explained 
what evidence was needed to support his claim.  The letter 
asked the veteran to identify all VA and non-VA medical 
providers who had treated him for a lumbosacral strain and 
any disabilities he attributed to exposure to Agent Orange.  
Attached was a sheet stating what the evidence must show.  It 
explained there must be an injury or disease that began in 
service or an event which caused the injury of disease; a 
current physical or mental disability; and a relationship 
between the current disability and the event, disease or 
injury in service.  

The veteran called the RO in July 2003 in response to the 
letter.  He said he did not have any more evidence to submit 
(emphasis added) and that he wanted to withdraw the issue of 
residuals of exposure to Agent Orange.  The RO informed him 
that he would have to submit his withdrawal in writing.  The 
claims folder does not include a written request from the 
veteran to withdraw the issue.  For that reason it remains in 
appellate status.  68 Fed. Reg 13235 (2003) (to be codified 
at 38 C.F.R. § 20.204).  

The RO then issued a supplemental statement of the case to 
the veteran in July 2003.  The additional evidence submitted 
since the statement of the case was issued to the veteran in 
April 2003 was listed.  The RO explained to the veteran 
service connection for a back disorder because was denied 
since there was no evidence that showed any back disorder was 
related to his military service.  The veteran submitted a 
waiver in July 2003.  He indicated he had stated his case 
completely (emphasis added).  

The appellant has been generally kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure as is set out in detail below.  Therefore, there is no 
further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board has considered whether to remand the veteran's 
claim for a VA examination to obtain evidence of any current 
back disability or residuals of Agent Orange.  The 
regulations clearly indicate when VA has a duty to provide a 
medical examination.  A medical examination is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or recurrent symptoms or disability, 
establishes that the veteran suffered an event, injury or 
disease in service or a disease manifested during a 
presumptive period, indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or with another service-connected 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(2002).  See also Wells v. Principi, 326 F.3d. 
1381 (Fed. Cir. 2003).  

The evidence in the claims folder does not include competent 
service or post-service medical evidence of a diagnosis of a 
low back disorder or symptoms indicative of such disability.  
The record is also devoid of medical evidence of a disease 
that has been associated with herbicide exposure (38 C.F.R. 
§ 3.309(e)) or any disease or disability that has been linked 
to such exposure.  The RO repeatedly asked the veteran to 
identify his claimed residuals of exposure to Agent Orange.   
On his application he stated he repeatedly had lumps removed, 
but when asked to identify the medical providers who treated 
him, he did not provide any further information.  

The Board has concluded there is no further duty to assist 
the veteran since he has not identified any medical care 
providers who treated him for a low back disorder or 
residuals of Agent Orange since service separation.  As the 
service separation examination does not provide any 
information about an in-service back injury and the veteran 
has not described or recounted any event in service to which 
any current back disorder could be related, there is no basis 
for asking a physician to examine the veteran and offer his 
opinion as to any relationship between a current back 
disorder and service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Wells, supra.

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that it was over one year from the time of the August 
2001 correspondence which detailed VA's duties under the VCAA 
and the final adjudication by the RO in the July 2003 SSOC.  
As such, the veteran was accorded the full statutory one year 
period in which to present evidence in support of his claims 
prior to the RO's final adjudication in this case.  Further, 
the RO considered all of the relevant evidence of record and 
all of the applicable law and regulations when it adjudicated 
the claim below, and the Board will do the same.  In 
addition, the Board reiterates that the veteran indicated in 
July 2003 phone contact and statement that he had did not 
have anything else to submit, and requested that the Board 
proceed with the adjudication of his appeal.  (Emphasis 
added.)  Thus, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Federal also held that § 3.159(c)(4)(iii), relating to 
applications to reopen claims, is consistent with 38 U.S.C. 
§§ 5103A(f) and 5108, to include a duty to provide a medical 
examination or opinion only if new and material evidence is 
received.  (Emphasis added.)  PVA, supra.


Factual Background.  The veteran's claims folder was rebuilt 
in November 1994.  The only prior rating history in the 
claims folder is a February 1985 letter to the veteran from 
the RO stating they were processing his claim.  The letter 
does not indicate what disabilities the veteran had claimed.  

In September 1994 the veteran submitted a statement in 
support of claim.  He wrote that he wished to "re-open" his 
service connection claim for PTSD.  The evidence received 
included a July 1995 letter from C.J.K., D.O., F.A.C.N. (Dr. 
K).  Dr. K indicated that he was a board certified 
psychiatrist and that he first saw the veteran in December 
1982.  PTSD, major depression with episodic psychotic 
features and a past history of alcohol abuse had been 
diagnosed.  In August 1995 the RO sent the veteran a PTSD 
questionnaire asking for information to support and verify 
his stressors.  In September 1995 a VA evaluation diagnosed 
chronic PTSD, alcohol dependence and chronic major 
depression.  The veteran told the VA examiner that in 1964 
while serving in Libya he and some friends went to a store 
that was off limits.  He recalled that after his friend said 
something to an Arab woman they were surrounded by Libyan 
males.  The veteran said that they cut his friend's throat 
and he died.  He was eventually assigned to Blytheville, 
Arkansas where he was given Elavil.  The RO received copies 
of the veteran's DD 214 and service personnel Form 7 in 
October 1995.  

The RO denied the claim for service connection for PTSD in a 
November 1995 rating decision.  The RO notified him his claim 
had been denied in a November 1995 letter.  

In April 2001 the veteran applied to reopen his claim for 
service connection for PTSD.  The RO sent the veteran a 
letter in August 2001 to inform him of the passage of the 
VCAA and its provisions.  It explained the evidence needed to 
support the veteran's claims.  

The veteran responded in August 2001.  He stated he had been 
hospitalized in a VA hospital in Altoona, Pennsylvania in 
1967, within one year of his discharge from the service.  The 
veteran stated he became totally disabled in 1983 and was 
awarded Social Security Disability.  

The RO sent a second letter in October 2001 specifically 
explaining to the veteran what evidence was necessary to 
support his claim for service connection for PTSD.  In the 
letter the RO asked the veteran to describe his experiences 
in service that he claimed were stressful, and to provide 
detailed information including dates.  Enclosed was a PTSD 
information sheet to be filled out and returned to the RO.  

In December 2001 the RO received copies of the veteran's 
records of hospitalization at the Altoona VA during 1969, 
which showed that he had been hospitalized from February to 
April 1969 for psychiatric treatment.  Diagnoses included 
anxiety reaction, rule out psychosis; antisocial personality, 
explosive type; and explosive personality.  The psychological 
evaluation showed that the veteran was fearful of his 
environment and having hallucinations, which were somewhat in 
control, but it was also noted that he could become 
psychotic.  The veteran claimed to have feelings of 
unreality, intermittent periods of confusion, a violent 
temper and nightmares; it was noted that at times he thought 
he was back in Vietnam.  He was afraid he would hurt someone 
during his period of fugue without knowing it.  The veteran 
was working at Nabisco and had been impulsively aggressive 
for about two years beginning during his tour of duty in 
Vietnam.  

A VA psychologist evaluated the veteran in January 2002.  The 
diagnoses were PTSD and history of alcohol abuse, in full 
remission.  

The RO in a February 2002 rating decision reopened the 
veteran's claim for service connection for PTSD.  

In May 2002 the RO received copies of the veteran's records 
from the Social Security Administration (SSA).  The veteran 
was found to be disabled due to major depression, psychotic.  
Included in those records was a June 1988 evaluation for the 
Pennsylvania Bureau of Disability Determination.  The 
diagnoses included major depression, compulsive paranoid 
personality traits and a past history of excessive alcohol 
ingestion.  A July 1984 Psychiatric Report stated the 
veteran's PTSD was related to events which occurred during 
his job at Rockview State Correctional Institution.  He was 
subjected to multiple beatings and verbal assaults by inmates 
while performing his duties.  Records from J.C. Blair 
Memorial Hospital (Blair) noted the veteran had PTSD due to 
confrontations at the prison with staff and inmates.  A 
February 1982 discharge summary from Blair included diagnoses 
of acute paranoid disorder and recurrent major depression.  
December 1981 records noted a diagnosis of paranoid type 
schizophrenia.  

In June 2003 the RO received a response to their request for 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).  Enclosed were the October 
1963 entrance examination and June 1967 separation 
examination of the veteran.  No records of treatment in 
service were included.  The psychiatric evaluations on 
entrance and separation were normal.  On his Report of 
Medical History in June 1967 the veteran denied any history 
of nightmares, loss of memory, trouble sleeping or nervous 
trouble of any sort.  There was no indication of a low back 
disability.

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2002).  

Except in the case of a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2003).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  A review of the claims file indicates that the 
veteran raised a claim for service connection prior to 
September 1994.  Since there was no rating decisions of 
record, the RO adjudicated the veteran's claim in November 
1995 on a de novo basis.  The veteran was notified of the 
November 1995 by letter.  The claims folder does not include 
any further communications from the veteran until 2001.  The 
November 1995 rating decision was therefore final.  38 C.F.R. 
§ 3.104.  

The evidence obtained since the November 1995 rating decision 
includes the veteran's SSA records, which show that the 
veteran was evaluated and treated for psychiatric symptoms 
from December 1981 to June 1988.  These records are new as 
they are relevant and were not of record at the time of the 
1995 RO decision.  They are also material as they relate to 
the issue of whether or not the veteran has PTSD and if so, 
whether it is causally linked to events in service.  The new 
records include a diagnosis of PTSD, which the examiner 
indicated was related to the veteran's  employment at a 
prison.  

The new records are so significant that they must be 
considered in order to fairly consider the veteran's claim.  
They provide information about the veteran's psychiatric 
treatment during the 1980's and additional information about 
the period between 1969 and 1995, which was previously 
missing from the claims folder.  The additional evidence 
provides a more complete picture of the veteran's claim.  
Hodge, supra.

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.  

Service Connection

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of lumps or 
other nonspecific residuals, the Board observes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.  

Factual Background and Analysis.  The veteran is also seeking 
service connection for a lumbosacral strain and residuals of 
exposure to Agent Orange.  On service entrance and separation 
the veteran's spine was noted to be normal.  The veteran 
denied any history of recurrent back pain in service on his 
June 1967 Report of Medical History.  

The claims folder does not contain any records of treatment 
for lumbosacral strain or residuals of exposure to Agent 
Orange since the veteran's separation from the service.  On 
his application the veteran did not list any post-service 
treatment for either disorder.  

As noted above, the veteran called the RO in July 2003 in 
response to a letter, indicating he did not have any more 
evidence to submit.  The evidence in the claims folder does 
not include competent medical evidence of a current diagnosis 
or the veteran's recital of any recurrent symptoms or 
disability of the back.  The RO repeatedly asked the veteran 
to identify his claimed residuals of exposure to Agent 
Orange, but the veteran has not identified his residuals 
other than to state he has lumps.  On his application he 
stated he repeatedly had lumps removed, but when asked to 
identify the medical providers who treated him, he did not 
provide any further information.  

As the service separation examination does not provide any 
information about an in-service back injury and the veteran 
has not described or recounted any event in service to which 
any current back disorder could be related, there is no basis 
for asking a physician to examine the veteran and offer his 
opinion as to any relationship between a current back 
disorder and service.  

The only evidence of a back disorder in service is the 
veteran's notation on his application of "back 1965."  
There is no record of any back injury in service and the 
separation examination noted his spine was normal.  The 
veteran denied any history of recurrent back pain in service 
at the time of his separation examination.  There are no 
records of any treatment for a back disorder since service.  
The veteran has not provided any information, testimony, or 
statement of a history of symptoms of a back disorder since 
service separation.  Under these circumstances, the Board 
must find that service connection for lumbosacral strain is 
not warranted.  

Service connection for residuals of exposure to Agent Orange 
is also not warranted in the absence of a diagnosis of any 
residuals and no competent medical evidence that any current 
disorder is related to exposure to Agent Orange.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for PTSD is reopened; the appeal 
is granted to this extent only.  

Service connection for a claimed lumbosacral strain is 
denied.  

Service connection for claimed residuals of exposure to Agent 
Orange is denied.  


REMAND

The claims folder includes diagnosis of PTSD.  The diagnosis 
of PTSD was based on the veteran's recital of a incident he 
says occurred when he was stationed in Libya.  The incident 
was not related to combat.  As the veteran's claimed stressor 
is not related to combat it must be verified.  38 C.F.R. 
§ 3.304(f).  

The RO has not send a request for verification of the 
veteran's claimed stressor to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The Board is aware of 
the holding in Fossie v. West, 12 Vet. App. 234 (1999) which 
upheld the denial of service connection for PTSD based on 
unverified stressors where no request had been made for 
verification of the stressor to what was then the 
Environmental Support Group (ESG) (now USASCRUR).  
Subsequently the regulations defining VA's duty to assist 
have been amended.  Those regulations state that in the case 
of records requested to corroborate a claimed stressful event 
in service, the claimant must provide information sufficient 
for the records custodian to conduct a search of the 
corroborative records.  38 C.F.R. § 3.159(c)(2)(i).  The 
regulations state the claimant must provide enough 
information to identify and locate the existing records, 
including the person, company, agency holding the records and 
the approximate time frame covered by the record.  38 C.F.R. 
§ 3.159(c)(1)(i).  VA may conclude that no further efforts 
are required when the agency or custodian advises they do not 
exist.  38 C.F.R. § 38 C.F.R. § 3.159(c)(2).  When these 
sections of the regulation are read in combination they 
require the veteran to provide names, names of organizations 
and time frames.  In this instance the service personnel 
records provide the name of the organization to which he was 
attached in Libya and the time frame during which he was 
assigned to that organization.  Only if the custodian of the 
record, in this instance USASCRUR, informs VA the records do 
not exist or the information is provided is insufficient can 
VA conclude any further efforts to verify the claimed 
stressors is futile.  

For that reason the Board has concluded that even though the 
information provided by the veteran has in the past 
experience of the RO and the Board been an insufficient basis 
for USASCRUR to conduct a search, the request must be made 
for a search.  

In August 2001 the veteran stated he was treated in service 
and given Elavil.  Although the RO requested the veteran's 
service medical records, no request has been made for his 
mental hygiene records, which are segregated at NPRC.  If the 
veteran was treated in service for a psychiatric disorder 
those records would be of probative value in considering the 
veteran's claim.  

The RO requested the veteran's service personnel records from 
NPRC, only the veteran's Form 7, Airman Military Record was 
forwarded.  The veteran's complete service personnel file may 
contain information related to his job performance or 
demeanor which may support his claim that a stressful event 
occurred while he was stationed in Libya. 

The veteran has asserted he has hearing loss related to his 
period of service.  The service medical records include 
audiological evaluations performed at service entrance and 
separation.  In April 1969 the RO requested records of 
treatment of the veteran from the Altoona VA Hospital for 
residuals of a submucous resection, hearing loss and a 
ruptured left ear drum.  Those records are not currently in 
the claims folder.  The veteran has not been afforded VA 
examination to determine if he currently has a hearing loss 
by VA standards.  The veteran's claim for service connection 
for hearing loss must be remanded for VA to assist the 
veteran with development of his claim.  38 C.F.R. § 3.159.  

1.  The RO should contact the Altoona, 
Pennsylvania  VA Medical Center for the 
purpose of obtaining any treatment 
records of the veteran that may be 
available relating to hearing loss, to 
include in July 1969.  The RO should also 
ask the veteran to identify any other 
medical providers who have treated him 
for hearing loss since service or PTSD 
since September 1995.  Any records that 
are obtained should be associated with 
the claims file.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be also be notified that 
he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1).  PVA, supra. 

3.  The RO should request from NPRC the 
veteran's mental hygiene records from the 
medical facility at Blythesville, 
Arkansas during his tour of duty at that 
station and his complete service 
personnel file.  

4.  The RO should send another letter to 
the veteran asking him to give a 
comprehensive statement regarding his 
alleged stressors.  Ask the veteran to 
comment and give specific details as to 
the date, place of the incident in Libya 
were he claims a friend's throat was cut 
and the friend died.  The name of the 
individual who was killed and any other 
details should be provided.  The veteran 
is asked to specifically state whether or 
not the individual who was killed was a 
member of his unit or a service person 
stationed in Libya and whether the 
incident was reported to military 
authorities.  The veteran should be 
informed that failure to provide adequate 
information to search the records my 
adversely affect his claim.  

5.  The RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, as well as a unit 
history for F1, Bty "D", 7272 Apron, 
Wheelus AB, Tripoli, Libya (USAFE) for 
the period the veteran was assigned to 
those units.  Provide USASCRUR with a 
summary of the claimed stressors, as well 
as a copy of the veteran's DD214 and all 
associated service records.  

After receiving a response from USASCRUR, 
the RO should make a determination as to 
whether or not any of the veteran's 
claimed non-combat stressors have been 
verified.  .  

6.  If and only if a claimed in-service 
stressor is verified, the RO should 
arrange for the veteran to be afforded a 
VA psychiatric examination to determine 
if he has PTSD related to a verified in-
service stressor or stressors.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The RO should provide the 
examiner with a statement identifying the 
veteran's verified in-service 
stressor(s).  Following the review of the 
claims folder and the mental status 
examination, the psychiatrist is asked to 
opine whether the veteran satisfies the 
criteria for a diagnosis of PTSD and, if 
so, whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran's PTSD is causally linked to 
a verified in service stressor.  

7.  The RO should arrange for the veteran 
to be afforded a VA ear, nose and throat 
examination and an audiological 
evaluation to determine if he has hearing 
loss and, if so, whether it is related to 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to elicit any history of noise 
exposure in service and any history of 
surgery or injury to the ears.  After the 
claims file is reviewed and the ear and 
audiological examinations, the examiner 
is asked to opine whether it is at least 
as likely as not (50% or more likelihood) 
that any current hearing loss began 
during or is causally related to any 
incident of service, to include noise 
exposure.  

8.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

9.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for PTSD and hearing 
loss, to include consideration of all 
evidence obtained since its Supplemental 
Statement of the Case (SSOC) was issued 
in July 2003.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with an appropriate 
supplemental statement of the case 
(SSOC), which contains a summary of the 
evidence received since the July 2003 
SSOC, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



